         Case 1-19-46820-ess               Doc 76     Filed 12/08/20      Entered 12/08/20 16:50:21




                                          Rosen & Kantrow
                                        A Professional Limited Liability Company
                                                     Attorneys at Law
                                                      38 New Street
                                              Huntington, New York 11743
                                                       631 423 8527
                                                atsionis@rkdlawfirm.com

AVRUM J. ROSEN                                                                 ALLAN B. MENDELSOHN *
FRED S. KANTROW                                                                MICHAEL J. O’SULLIVAN*
                                                                               (* of counsel)
  ------------

DEBORAH L. DOBBIN
NICO G. PIZZO
ALEX E. TSIONIS+
(+ also admitted in New Jersey)
                                                               December 8, 2020
VIA CM/ECF ONLY
Hon. Elizabeth S. Stong
U.S. Bankruptcy Court, EDNY
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

                     Re:          Redf Equities, LLC, 19-46820-ess

Dear Judge Stong:

       The undersigned is counsel to David J. Doyaga, Sr., the Chapter 7 Trustee (the “Trustee”), in
the above-referenced bankruptcy matter.

       Please allow this letter to confirm that the Trustee’s Motion For Contempt against Hershy
Meisels [Dkt. No. 60] is hereby withdrawn.

        Should the Court have any questions or require anything further, please do not hesitate to
contact the undersigned. Thank you.

                                                               Respectfully submitted,

                                                               /s/ Alex E. Tsionis
                                                               Alex E. Tsionis

Cc: All counsel of record (by CM/ECF)
